Citation Nr: 0029927	
Decision Date: 11/15/00    Archive Date: 11/22/00

DOCKET NO.  99-01 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
schizophrenia.


REPRESENTATION

Appellant represented by:	Pennsylvania Adjutant General 
Office 


WITNESSES AT HEARINGS ON APPEAL

The veteran, his mother and his brother


INTRODUCTION

The veteran had active military service from July 1978 to 
July 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, that denied the veteran's request 
to reopen his claim for entitlement to service connection for 
schizophrenia.

The Board notes that entitlement to service connection for 
schizophrenia was denied by the RO in December 1989.  The 
veteran did not appeal this decision and it became final.  

The appellant provided testimony at a hearing before the 
undersigned Veterans Law Judge in August 2000, a transcript 
of which has been associated with the claims file.  The 
veteran submitted a written document waiving RO consideration 
of additional evidence submitted directly to the Veterans Law 
Judge subsequent to the hearing.


FINDINGS OF FACT

1.  In a rating decision dated in December 1989, the RO 
denied entitlement to service connection for schizophrenia.

2.  The evidence received since the final December 1989 
determination bears directly and substantially upon the issue 
at hand, provides a more complete picture of the 
circumstances surrounding the origin of the veteran's 
psychiatric disorder, and because it is neither cumulative 
nor redundant, and is significant, it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the final December 1989 determination 
wherein the RO denied entitlement to service connection for 
schizophrenia is new and material, and the claim for service 
connection is reopened.  38 U.S.C.A. §§ 5104, 5108; 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran requests that the Board reopen a claim of 
entitlement to service connection for schizophrenia, on the 
basis that he has submitted new and material evidence.  As 
noted above, the veteran's claim of entitlement to service 
connection for schizophrenia was previously considered and 
denied by rating decision in December 1989.  The veteran was 
advised of the decision and of his appellate rights, but did 
not appeal the decision.  The evidence that was of record at 
the time of the December 1989 rating decision is reported in 
pertinent part below.

Available service medical records, including the veteran's 
service entry examination dated in April 1978, show no 
complaints or findings pertinent to a psychiatric disability.  

Private progress treatment notes, psychological testing and 
hospitalization records beginning in December 1985 reveal 
treatment for a schizophrenic disorder.  

By rating decision dated in December 1989, the RO determined 
that service connection was not warranted for schizophrenia, 
as not supported by the service medical records.  
Additionally, there was no evidence indicating a diagnosed 
psychosis within the appropriate presumptive period following 
military separation.  

Evidence has been added to the record since the December 1989 
rating decision and is reported in pertinent part below.

Additional service medical records were obtained; no 
psychiatric abnormalities were noted.  

A private treatment plan dated in February 1989 articulates 
the type of treatment for the veteran's paranoid 
schizophrenia.  

Private treatment records between 1989 and 1997 show 
treatment for schizophrenia.  

The veteran, his mother and his brother presented testimony 
before a hearing officer at the RO in August 1999.  The 
veteran testified that he first started having nightmares and 
losing his adaptability during service in Sicily.  At the 
time, he felt that he was under attack.  The veteran stated 
that he did not seek treatment during service.  Hearing 
Transcript (T.), p. 2.  The veteran's brother indicated that 
he joined the veteran in service in 1981.  T. 3.  The 
veteran's brother stated that he noticed a change in the 
veteran because he spoke of things that did not seem to be 
true.  T. 4.  

The veteran's mother testified that she was first aware of 
the veteran having problems when she received a call that the 
veteran had been taken to the hospital while he was in 
service, and the veteran did not know why he had "blacked 
out."  She indicated that she noticed a definite change in 
the veteran when he returned from service; he seemed to think 
that people were following him.  T. 7.  

The veteran, his mother and his brother testified at a 
hearing before a Veterans Law Judge in August 2000.  The 
veteran testified that he began hearing voices in service 
around 1982, just before he got out.  He indicated that he 
was never told in service that he had schizophrenia.  T. 3.  
The veteran's brother stated that he served with the veteran 
in 1981 until the veteran's discharge in 1982 and that the 
veteran seemed different than before.  The veteran seemed 
very highly stressed, and he seemed distracted.  The veteran 
passed out on the flight line and was taken to sick call; it 
was labeled as stress.  His behavior became very odd.  

The veteran stated that he receives benefits from the Social 
Security Administration (SSA).  T. 6.  He testified that the 
SSA disability benefits were granted because of 
schizophrenia.  T. 7.  The veteran's brother recalled that 
when he and the veteran were employed together in 1984, the 
veteran seemed to be "totally flipping."  T. 8.  The veteran 
reported that he was in the active Reserve for 2 years until 
April 1984.  T. 12.  He did not recall having any 
examinations for this service.  The veteran's brother 
characterized it as inactive Reserve.  T. 13.  

Subsequent to the August 2000 hearing, the veteran submitted 
additional evidence.  In a statement dated in August 2000, 
SAS stated that he served with the veteran and during 
service, the veteran communicated that his supervisors and 
chief petty officers were "out to get him."  He recalled that 
the veteran also had some problems at home with his father.  
He stated that he had no reason at the time to think too much 
of what the veteran said, but in retrospect, it could have 
been considered paranoid clinical behavior.  

Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination [by the RO] shall become 
final and the claim will not thereafter be reopened or 
allowed, except as otherwise provided by regulation.  
38 U.S.C.A. § 7105(c);  38 C.F.R. § 20.1103.

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104.

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108;  
38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 
1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

New evidence is evidence, which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992); Duran v. Brown, 7 Vet. App. 216, 
220 (1994). However, lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under § 5108.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131 (West 1991).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran. 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (2000).

Analysis

The veteran seeks to reopen his claim of service connection 
for schizophrenia, which the RO denied in December 1989.  
When a claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 3.104(a) (2000 ).

When a veteran seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action, to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

The Court has defined new evidence as evidence, which was not 
in the record at the time of the final disallowance of the 
claim, and, is not merely cumulative of other evidence in the 
record.  See Smith v. West 12 Vet. App. 312, 314 (1999).  

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability.  
See Hodge, supra at 1363.

During the pendency of this appeal, the RO sought to obtain 
all available service records from the veteran's period of 
active duty.  No service separation examination of the 
veteran was received.  If service medical records are 
unavailable through no fault of the veteran, the Board has a 
heightened obligation to explain its findings and conclusions 
and consider the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 
1 Vet. App. 365 (1991).  It is with this premise in mind that 
the Board will decide this case.  

In the instant appeal, the Board finds that the veteran has 
submitted evidence that was not in the record at the time of 
the unappealed rating decision of December 1989 and such 
evidence is not redundant of evidence previously of record.  
This evidence consists of the hearing transcripts of the 
testimony of the veteran, his brother and his mother in 
August 1999 and August 2000, as well as a written lay 
statement of a military associate who served with the veteran 
and had the opportunity to observe his behavior at the time.  
This evidence describes the veteran's behavior and speech 
during the time in service.  Therefore, the appellant has 
submitted evidence that is new.  The evidence is also 
material because it is first-hand observation of the veteran 
and has a bearing as to the ultimate issue in this case - the 
onset of psychiatric disability.  Accordingly, such is 
sufficient to constitute new and material evidence.

Such evidence bears directly and substantially upon the 
specific issue being considered in this case.  Therefore, the 
evidence is significant and must be considered to fairly 
decide the merits of the claim.

Based upon the foregoing, the Board finds that new and 
material evidence has been received since the December 1989 
final determination, and the appellant's claim for 
entitlement to service connection for schizophrenia is 
reopened.

Upon reopening the appellant's claim, the Board finds that 
further development is necessary to assist with the claim 
because the possibility exists that such assistance will aid 
in the establishment of entitlement.  H.R. 4205, the Floyd D. 
Spence National Defense Authorization Act for FY 2001, Title 
XVI, Subtitle B, § 1611 (October 30, 2000), Public Law No. 
106-398, to be codified at 38 U.S.C.A. § 5107(a); HR 4864, 
Veterans Assistance Act of 2000 (to be codified at 38 
U.S.C.A. § 5103).

Accordingly, the Board defers further consideration of the 
matter pending the completion of additional development that 
will be discussed below in the remand portion of this 
decision.  The Board believes that the claim requires 
additional development in view of the current state of the 
record in order to meet the duty to assist and comply with 
applicable regulatory criteria. 


ORDER

The veteran submitted new and material evidence to reopen a 
claim of entitlement to service connection for schizophrenia, 
and to this extent only, the appeal is granted.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1 
(Manual M21-1), Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The Board has asked for additional development of this claim, 
in light of the recent amendment.  H.R. 4205, the Floyd D. 
Spence National Defense Authorization Act for FY 2001, Title 
XVI, Subtitle B, § 1611 (October 30, 2000), Public Law No. 
106-398, to be codified at 38 U.S.C.A. § 5107(a); HR 4864, 
Veterans Assistance Act of 2000 (to be codified at 38 
U.S.C.A. § 5103).

In that regard, the Board finds that the case must be 
returned to the RO for further development to insure that the 
record is adequate for an informed determination of the 
matter under consideration. 

The case is REMANDED for the following actions:

1.  The veteran and his representative 
should be advised that they may submit 
additional evidence and argument on the 
remanded claim.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The RO should attempt to secure the 
veteran's service medical records 
pertinent to his Reserve service through 
official channels.

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

4.  Thereafter, the veteran should be 
scheduled for a VA examination.  The 
appropriate examiner should render an 
opinion regarding the following:  

a) the examiner is asked to identify the 
veteran's current psychiatric disability 
and state whether it is as likely as not 
that such disability found is causally 
related to service.  The examiner should 
state upon what evidence the 
determination is based, to include 
medical principles.  The claims folder 
must be made available to the examiner. 

5.  The veteran is advised that his 
failure to report for the above-scheduled 
examinations may result in an adverse 
decision of his claim consistent with 38 
C.F.R. § 3.655 (2000).  After the 
development requested above has been 
completed, to the extent possible, the RO 
should review the record to ensure that 
such is adequate for appellate review.  
The RO is advised that where the remand 
orders of the Board are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).  After 
any indicated corrective action has been 
completed, the RO should again review the 
record and re-adjudicate the veteran's 
claim of entitlement to service 
connection for schizophrenia.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

If the benefit sought is not granted to the appellant's 
satisfaction, a supplemental statement of the case that is 
comprehensive with respect to any issue on appeal should then 
be prepared and furnished to the appellant and his 
representative.  They should be afforded the applicable time 
to respond.  Thereafter, the case should be returned to the 
Board, if in order.  The purpose of this REMAND is to ensure 
compliance with the requirements of due process and the duty 
to assist.  No action is required of the veteran unless he 
receives further notice. 



		
	M. SABULSKY
	Veterans Law Judge
	Board of Veterans' Appeals



 

